15973675Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Application No. 16/504,757 filed on July 08, 2019 and the Request for continued examination (RCE) presented on April 08, 2021, amendment presented on September 20, 2021 which amends claims 1-2, 11-12 and 15-20, cancelled claims 5-6 and presents arguments, is hereby acknowledged. Claims 1-4 and 7-20 are currently pending and subject to examination.

Allowable Subject Matter
3.      Claims 1-4 and 7-20 are allowed.

Response to Arguments
4.       With regard to the Applicant’s remarks dated September 20, 2021:
          Regarding rejection of claims 1-4 and 7-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 12-13 of remarks as filed on September 20, 2021 that Chau and Tsuruoka fail to disclose “at least one processor configured to determine whether a condition for performing fast forwarding processing is satisfied by monitoring a traffic status for packets including the second address, and enable the fast forwarding processing based on a determination that the condition is satisfied, the condition being satisfied when a bandwidth required to output at least one of the packets is greater than a reference value; a forwarding manager configured to receive a first packet including the first address from a source device and, 

5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                   EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated September 20, 2021:
          Regarding rejection of claims 1-4 and 7-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 12-13 of remarks as filed on September 20, 2021 that Chau and Tsuruoka fail to disclose “at least one processor configured to determine whether a condition for performing fast forwarding processing is satisfied by monitoring a traffic status for packets including the second 

      For Instance, The prior art of record (in particular, Chau et al. (US 2017/0272373 A1, hereinafter as “Chau”) does not disclose “at least one processor configured to determine whether a condition for performing fast forwarding processing is satisfied by monitoring a traffic status for packets including the second address, and enable the fast forwarding processing based on a determination that the condition is satisfied, the condition being satisfied when a bandwidth required to output at least one of the packets is greater than a reference value; a forwarding manager configured to receive a first packet including the first address from a source device and, based on a 
    However, Chau discloses processor configured to receive packet and translates the internal network address (the first address) to the external network address (the second address) before allowing immediate re-use of external network addresses (prior to satisfaction of the condition) and forwarding engine (forwarding manager) received another packet (second packet) from another client and reused the same internal network address (the first address) and network address information such as IP header and port of source device and destination device of the internal network address (the first address) and the external network address (the second address) stored in address translation table 150B (second address translation table) (Chau: [paragraph 0026-0027, 0043-0044, 0066, 0101]).

      For Instance, The newly found prior art reference Yazaki et al. (US 6768738 B1, hereinafter as “Yazaki”) does not disclose “at least one processor configured to determine whether a condition for performing fast forwarding processing is satisfied by 
      Rather, Yazaki discloses packet forwarding unit for transferring the received packet to one of said line interface units connected to the output line specified by the routing processing unit; and wherein said entry table comprises of a plurality of subtables  respectively corresponding to the values of flow attributes associated with the received packets, and the flow detection unit retrieves the control information for each of said received packets from the subtable specified by the value of the flow attribute associated with the received packet, and the packet forwarding unit controls the transfer of each of said received packets to one of said line interface units in accordance with the control information notified from the flow detection unit (Yazaki : col 4 lines 27-44]).

       However, Boutros discloses a packet sent to an anycast address is forwarded to a nearest node (also referred to as a closest node or along a shortest path) according to an IGP (e.g., OSPF, RIP, IS-IS, etc.).  Such a nearest node along a route, in some embodiments, is calculated based on administrative distance values, used to determine priority, with larger values indicating lower priority types of route (Boutros :[paragraph 0024-0026]).


6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-4 and 7-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.




Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459